Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6, 8-10, and 12 are rejected under 35 U.S.C. 103 as obvious over U.S. Patent Publication #2020/0028535 to McGrath (McGrath) in view of U.S. Patent Publication #2009/0090750 to Alcenat (Alcenat).
With Respect to Claim 1  
	McGrath discloses a phone tethering device comprising: a first fastener (16) engaged to a phone case (FIG. 2, [0047]), the first fastener comprising a ringlet (16, FIG. 2), wherein the ringlet is hingedly engaged to the phone case (the pivotable coupling shown is a hinge to the extent claimed), the ringlet pivoting such that the ringlet can be selectively positioned in a deployed configuration, wherein the ringlet extends from the phone case, and a stowed configuration adjacent the phone case (see e.g. FIG. 2 demonstrating pivoting to near the phone case): a second fastener (122) engaged to a tether (121 and related structure or 111 in combination with 121 and related structure), the second fastener comprising a fastening ring clasp (it is a fastening ring and a clasp and so a fastening ring clasp to the extent claimed), the second fastener being complementary to the first fastener, such that the second fastener is positioned for selectively engaging the first fastener for removably engaging the tether to the phone case (FIG. 2, [0049] for removable engagement); and a connector (112) engaged to the tether distal from the second fastener (see e.g. FIG. 1), the connector being configured for engaging the tether to a user, an article engaged to the user, or an item in possession of the user, for tethering the phone case and a phone positioned in the phone case to the user, the article, or the item (inasmuch as it is capable of this use, e.g. attaching 112 to 16 forms a belt or shoulder strap for wearing by a user, or is capable of being clasped to a user’s belt loop, a ring on a suitable article worn by a user, or the like), wherein the tether is configured for deterring droppage and loss of the phone case and the phone, and wherein the tether is configured for facilitating carrying of the phone without use of a pocket (capable of this use, see e.g. FIGS. 5-7), and that the ringlet is rotatably as well as pivotably coupled to the phone case and pivots about a line substantially parallel to the longitudinal axis of the phone case (see e.g. FIG. 2), but does not detail that the ringlet pivoting about a line parallel to a longitudinal axis of the phone case and does not explicitly indicate the stowed configuration wherein the ringlet is positioned in abutment to the phone case. 
	However, Alcenat discloses forming a similar ringlet that is rotatably and pivotably coupled such that it rotates 360 degrees and therefore pivots relative to any axis through the phone including a line parallel to a longitudinal axis of the phone case, and also pivoting to a stowed configuration wherein the ringlet is positioned in abutment to the phone case.
	It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Alcenat, to form the ringlet (16) of McGrath to rotate 360 degrees and to pivot such that it can abut the phone case as taught by Alcenat, in order to allow for maximum adjustability to enhance its utility, to permit a stowed configuration with minimal profile to avoid snagging, and/or as a mere selection of an art appropriate amount of rotation and pivoting to have.
With Respect to Claim 2  
The phone tethering device of claim 1, wherein the tether comprises rope, chain, cable, cord, string, wire, or line (it is a line to the extent claimed),  
With Respect to Claim 4  
The phone tethering device of claim 2, wherein the first fastener is engaged to a rear face of the phone case (FIG. 2 shows it attached off center slightly nearer the side which is near the bottom of FIG. 2 in the orientation shown, which is considered to be proximate that associated opposed side).  
	Alternately, it would have been obvious to one of ordinary skill in the art before the filing date of this application to attach the ring nearer to the left or right sides of the phone case in order to allow for securement of the tether in that location, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). 
Alternately, it would have been obvious to attach the ringlet/loop one the left or right side of the case, in order to allow hanging by that side, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). Examiner notes and/or takes official notice that side attachment of similar ringlets/loops/tethers is known in the art as further evidence of the obviousness of this modification (see e.g. Tomko and other cited prior art).
It is noted as further evidence of modifying the particular attachment location that Alcenat does not indicate that the particular attachment location shown in the drawings is necessary, particularly desirable, or in any way limiting
With Respect to Claim 6  
The phone tethering device of claim 2, and does not indicate that the particular attachment location shown in the drawings is necessary, particularly desirable, or in any way limiting, but does not disclose wherein the first fastener is engaged to the phone case proximate to a bottom of the phone case.
  However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to attach the ring proximate to a bottom of the phone case, in order to allow the phone to hang upside down such that a user reaching down and grasping it will lift it upwards and rotate to a viewing position, as a mere selection of an art appropriate attachment location, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04)
With Respect to Claim 8  
The phone tethering device of claim 2, but does not detail the particular size of the tether and so does not disclose wherein the tether measures from 15.0 to 120.0 centimeters in length.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to size the tether in the claimed range, as a mere selection of an art appropriate size for the tether, and/or in order to comfortably fit a user (e.g. the claimed range is quite large and encompasses many sizes which will make an appropriate shoulder strap or belt for numerous potential users, also keeping in mind that the tether/strap length is adjustable). 
Tether length is a results effective variable with the results being what size user the tether/strap will fit.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to size the tether in the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 9  
The phone tethering device of claim 8, wherein the tether measures from 30.0 to 90.0 centimeters in length (see the rejection of claim 8 above, as the same reasoning applied).  
With Respect to Claim 10  
The phone tethering device of claim 2, wherein the connector comprises a clip (112) or a lanyard (111), wherein the clip is configured for clipping to the article or the item for tethering the phone case and the phone to the article or the item, wherein the lanyard is configured for positioning around a wrist or a neck of the user for tethering the phone case and the phone to the user (inasmuch as it is capable of this use).  
With Respect to Claim 12  
The phone tethering device of claim 10, wherein the connector (111) comprises the lanyard (111) is a lanyard to the extent claimed and the lanyard comprises a line having a first end and a second end coupled to the tether defining a loop (FIG. 1), wherein the loop is configured for Page 3 of l 1inserting the wrist or the neck of the user for tethering the phone case and the phone to the user (it is adjustable in size and it is Examiner’s position that it is clearly capable of allowing insertion of a wrist or neck of an appropriately sized user).  

Claims 1-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,550,108 to Pratl (Pratl) in view of official notice, either alone or further in view of U.S. Design Patent #D749,083 to Senoff (Senoff) or U.S. Patent Publication #2013/0277992 to Senoff (Senoff2).
With Respect to Claim 1  
Pratl discloses a phone tethering device comprising: a first fastener (22) engaged to a phone, the first fastener comprising a ringlet (22), wherein the ringlet is hingedly engaged to the phone case, the ringlet pivoting about a line parallel to an axis of the phone case such that the ringlet can be selectively positioned in a deployed configuration, wherein the ringlet extends from the phone case, and a stowed configuration, wherein the ringlet is positioned in abutment to the phone case (noting that the ring/loop is disclosed as having an opening shaped to contain the end geometry of the base panel, it is designed to pivot to contain it and therefore abut the phone/case); a second fastener (90) engaged to a tether (24), the second fastener comprising a clasp, the second fastener being complementary to the first fastener, such that the second fastener is positioned for selectively engaging the first fastener for removably engaging the tether to the phone case (detachable coupling is disclosed); and a connector (92) engaged to the tether distal from the second fastener, the connector being configured for engaging the tether to a user, an article engaged to the user, or an item in possession of the user, for tethering the phone case and a phone positioned in the phone case to the user, the article, or the item, wherein the tether is configured for deterring droppage and loss of the phone case and the phone, and wherein the tether is configured for facilitating carrying of the phone without use of a pocket (it is capable of this use) and does not detail that the particular orientation of the ringlet shown is significant, has any particular benefits, or is in any way limiting; but the first fastener is engaged directly to a phone rather than to a phone case, and does not disclose the ringlet pivoting about a line parallel to a longitudinal axis of the phone case, and does not detail a particular type of clasp and so does not specify that the second fastener is a fastening ring clasp.
Senoff discloses forming a similar pivotal ring structure that pivots about a line parallel to a longitudinal axis of an attached electronic device. 
Senoff2 discloses forming a similar pivoting ring that can be oriented either parallel or perpendicular to a longitudinal axis, and the use of this ring to allow insertion of a user’s finger to aid in holding the phone/device.
However, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that a fastening ring clasp is an art known type of clip/loop/detachable coupling.
	Additionally, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that it is known in the art to attach similar carrying structures/rings to a phone case to allow carrying the phone instead of directly to the phone (e.g. in order to allow for the carrying benefit while also providing the protective or other benefits of the case, to allow for the benefit of phone carrying while also allowing the phone to be removed for use without the tether and/or to allow for switching carrying structures or other case features).
It would have been obvious to one of ordinary skill in the art before the filing date of this application to use a fastening ring clasp as the detachable coupling/clip/loop (90), for the art known benefits of such connectors, as a mere selection of an art appropriate fastener to use, or at most a mere substitution of one art known fastener for another.
	It would also have been obvious to one of ordinary skill in the art before the filing date of this application to attach the carrying structure/ring to a phone case instead of directly to a phone, in order to allow for the carrying benefit while also providing the protective or other benefits of the case, and/or as a mere substitution of one art known phone carrying structure (direct attachment) for another (attachment via a case), and/or as doing so constitutes at most merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04).
	It would further have been obvious to one of ordinary skill in the art before the filing date of this application to orient the ringlet such that it pivots about a line parallel to a longitudinal axis of the phone, in order to allow for easier moving of it to the stowed position as a user passes their hand around the device to grasp it, as a mere selection of an art appropriate location/orientation for the pivoting structure (i.e. the adhesive attachment allows attachment at any desired angle, and so parallel to the longitudinal axis is merely one of innumerable possible orientations any of which would be obvious to use) and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). Alternately, Senoff’s or Senoff2’s disclosure provides additional motivation for or evidence of the obviousness of this modification (for clarity, as to Senoff2, it would also be obvious to have the ring act as a finger holder, the ring shown appears to be capable of this use, but it would also be obvious to modify it’s shape to better perform this function in view of Pratl’s disclosure of using other geometries and the disclosure of Senoff2).
With Respect to Claim 2  
The phone tethering device of claim 1, wherein the tether comprises rope, chain, cable, cord, string, wire, or line.  
With Respect to Claim 4  
The phone tethering device of claim 2, wherein the first fastener is engaged to a rear face of the phone case (noting attachment to the rear of the phone).  
With Respect to Claim 5  
The phone tethering device of claim 2, and does not indicate that the particular attachment location shown in the drawings is necessary, particularly desirable, or in any way limiting, but does not disclose wherein the first fastener is engaged to the phone case proximate to an associated opposed side of the phone case.
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to attach the ring nearer to the left or right sides of the phone case in order to allow for securement of the tether in that location, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). It is noted that as to the combination with Senoff or Senoff2, Senoff and Senoff2 also demonstrate locating its pivoting structure nearer/proximate one side which provides further motivation for or evidence of the obviousness of this modification. 
Alternately, it would have been obvious to attach the ringlet/loop on the left or right side of the case, in order to allow hanging by that side, and/or as doing so constitutes at most a mere rearrangement of parts which does not patentably distinguish over the prior art (MPEP 2144.04). Examiner notes and/or takes official notice that side attachment of similar ringlets/loops/tethers is known in the art as further evidence of the obviousness of this modification (see e.g. Tomko and other cited prior art).
With Respect to Claim 6  
The phone tethering device of claim 2, wherein the first fastener is engaged to the phone case proximate to a bottom of the phone case (see e.g. Pratl FIG. 1).
With Respect to Claim 7  
The phone tethering device of claim 2, wherein the tether comprises a chain, but does not detail a particular material and so does not disclose that it is a gold chain or silver chain.  
	However, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that it is known in the art to use gold or silver chains for similar tethers, in order to enhance aesthetic appeal.
It would have been obvious to one of ordinary skill in the art before the filing date of this application to use gold or silver as the material for the chain in order to enhance aesthetic appeal and/or for the other art known benefits of such well known materials, as a mere selection of an art appropriate material to use, and/or as it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  
With Respect to Claim 8  
The phone tethering device of claim 2, and that the tether length is selected to prevent the device from impacting the ground when dropped, but does not disclose a particular length and so does not explicitly disclose wherein the tether measures from 15.0 to 120.0 centimeters in length.  
However, it would have been obvious to one of ordinary skill in the art before the filing date of this application to size the tether in the claimed range, in order to allow for uses in which that length will prevent the device from impacting the ground when dropped (e.g. 15-40 cm or even more will clearly prevent falling out of a typical carried purse and hitting the ground when attached to a purse strap or interior structure). 
Tether length is a results effective variable with the results being how far the device is allowed to move from the point of attachment/how far the device can fall.  It would have been obvious to one having ordinary skill in the art before the filing date of this application to size the tether in the claimed range, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). Furthermore, a change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results.  In re Dailey et al., 149 USPQ 47.  
With Respect to Claim 9  
The phone tethering device of claim 8, wherein the tether measures from 30.0 to 90.0 centimeters in length (this size range is obvious for similar reasons to the sizing of claim 8).  
With Respect to Claim 10  
The phone tethering device of claim 2, wherein the connector comprises a clip (the connector is disclosed as a clip) or a lanyard, wherein the clip is configured for clipping to the article or the item for tethering the phone case and the phone to the article or the item, wherein the lanyard is configured for positioning around a wrist or a neck of the user for tethering the phone case and the phone to the user.  
With Respect to Claim 11  
The phone tethering device of claim 10, but does not specify a particular type of clip and so does not disclose wherein the clip comprises a tie clip or an alligator clip.  
	However, as Applicant has not objected to the taking of official notice, it is taken as admitted prior art that tie clips or alligator clips are art known clips, and so it would have been obvious to use either for the art known benefits of that type of clip and/or as a mere selection of an art appropriate clip to use.
Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent #6,550,108 to Pratl (Pratl) in view of official notice, either alone or further in view of Senaff as applied to claim 1 above, and further in view of U.S. Patent Publication #2006/0147033 to Chung and/or U.S. Patent #2,084,151 to Leitner (Leitner).
With Respect to Claim 12  
The phone tethering device of claim 10, but does not disclose wherein the connector comprises the lanyard  and the lanyard comprises a line having a first end and a second end coupled to the tether defining a loop, wherein the loop is configured for inserting the wrist or the neck of the user for tethering the phone case and the phone to the user.  
However, Chung discloses attaching a phone to a user using a lanyard (wristlet 70) comprising a line having a first end and a second end coupled to the tether (noting coupling via 43), the lanyard defining a loop configured for inserting the wrist or the neck of the user for tethering the phone case and the phone to the user (it is a wristlet and so configured for inserting the wrist through it), a ring (43) engaged to and positioned between the tether and the first end of the line; and a securing ring clasp (71) engaged to the second end of the line, the securing ring clasp being selectively engageable to the ring, such that the ring and the securing ring clasp are interlocked (FIG. 5), wherein the line is configured for looping around the wrist or the neck of the user, positioning the securing ring clasp for engaging the ring, such that the phone case and the phone are tethered to the user (FIG. 5 and a user’s wrist inserted through the wristlet).
Leitner discloses attaching an object (13) to a lanyard (B) comprising a line (A) having a first end and a second end coupled to the tether (coupled via 14) defining a loop, wherein the loop is configured for inserting the wrist or the neck of the user for tethering the phone case and the phone to the user (FIG. 2 and disclosure to wear about the neck), a ring (14) engaged to and positioned between the tether and the first end of the line; and a securing ring clasp (15) engaged to the second end of the line, the securing ring clasp (15) being selectively engageable to the ring, such that the ring and the securing ring clasp are interlocked (Col. 2 lines 4-16 indicate it is transformed into this form from the watch form, which is selectively engageable, and/or renders making it selectively removably engageable obvious to allow for conversion back to the watch form and/or as merely making separable which does not patentably distinguish over the prior art (MPEP 2144.04)), wherein the line is configured for looping around the wrist or the neck of the user (the chain length shown in FIG. 1 is capable of looping around a wrist; alternately rosaries are commonly worn around the neck which indicates that it has such sizing in FIG. 2 or clearly rendering such obvious), positioning the securing ring clasp for engaging the ring, such that the phone case and the phone are tethered to the user.
It would have been obvious to one of ordinary skill in the art before the filing date of this application, given the disclosure of Chung and/or Leitner, to form the tether of Pratl as modified to engage a lanyard as claimed, in order to allow for wearing about a user’s wrist or neck, and/or as a mere selection of an art appropriate support structure to attach it to. For clarity, the combination encompasses either merely attaching the tether to a wristlet like that of Leitner or the necklace portion of the chain of Leitner, or modifying the tether to fulfill other benefits of either reference (e.g. adding a cross component to the case/tether and/or using rosary style beads on the tether to allow it to form a rosary if that benefit were desired). 
With Respect to Claim 13  
The phone tethering device of claim 12, further including: a ring (43 per Chung or 14 per Leitner) engaged to and positioned between the tether and the first end of the line; and a securing ring clasp (71 per Chung or 15 per Leitner) engaged to the second end of the line, the securing ring clasp being selectively engageable to the ring, such that the ring and the securing ring clasp are interlocked, wherein the line is configured for looping around the wrist or the neck of the user, positioning the securing ring clasp for engaging the ring, such that the phone case and the phone are tethered to the user.  
With Respect to Claim 15  
For clarity, many of the limitations of claim 15 are already present in claims 1-14, see the rejections of those claims above for details of how the combination renders obvious individual limitations. The combination discloses a phone tethering device comprising: a first fastener (22) engaged to a phone case (per official notice), the first fastener comprising a ringlet wherein the ringlet is hingedly engaged to the phone case, the ringlet pivoting about a line parallel to a longitudinal axis of the phone case (per obvious rearrangement of parts or Seroff) such that the ringlet can be selectively positioned in a deployed configuration, wherein the ringlet extends from the phone case, and a stowed configuration, wherein the ringlet is positioned in abutment to the phone case, the first fastener being engaged to a rear face of the phone case, the first fastener being engaged to the phone case proximate to a respective opposed side of the phone case (the face it is on can be considered the rear, and it is proximate the bottom which is a respective side opposed to the top, and/or moving it to be near the left or right sides is obvious as a mere rearrangement of parts which does not patentably distinguish over the prior art), the first fastener being engaged to the phone case proximate to a bottom of the phone case (per Pratl); a second fastener (90) engaged to a tether, the second fastener being complementary to the first fastener, such that the second fastener is positioned for selectively engaging the first fastener for removably engaging the tether to the phone case, the second fastener comprising a fastening ring clasp (an obvious type of clip to use as fastening ring clasps are well known in the art), the tether comprising rope, chain, cable, cord, string, wire, or line (Pratl discloses chain), the tether comprising gold chain or silver chain (per obvious material selection as the chain must be some material and gold and silver are well known), the tether measuring from 15.0 to 120.0 centimeters in length (this is an obvious size to select, see the rejection of claims 8-9 above for details); a connector (wristlet 70 per Chung or necklace portion A of Leitner) engaged to the tether distal from the second fastener, the connector being configured for engaging the tether to a user, an article engaged to the user, or an item in possession of the user, for tethering the phone case and a phone positioned in the phone case to the user, the article, or the item, wherein the tether is configured for deterring droppage and loss of the phone case and the phone, and wherein the tether is configured for facilitating carrying of the phone without use of a pocket, the connector comprising a lanyard (per Chung or Leitner), wherein the lanyard is configured for positioning around a wrist or a neck of the user for tethering the phone case and the phone to the user, the lanyard comprising a line having a first end and a second end coupled to the tether defining a loop (Leitner Fig. 2), wherein the loop is configured for inserting the wrist or the neck of the user for tethering the phone case and the phone to the user (rosaries are commonly worn as necklaces and so this is inherent or clearly obvious); 10a ring (14 per Leitner) engaged to and positioned between the tether and the first end of the line; and a securing ring clasp (15) engaged to the second end of the line, the securing ring clasp being selectively engageable to the ring, wherein the line is configured for looping around the wrist or the neck of the user, positioning the securing ring clasp for engaging the ring, such that the phone case and the phone are tethered to the user.
Response to Arguments
Applicant’s arguments filed 5/31/2022 have been considered but are either not persuasive or are moot in view of the new ground(s) of rejection.
It is noted that some of Applicant’s arguments that the amendments overcome the previous rejections are persuasive, and as those rejections are no longer present, these will not be further addressed.
In response to Applicant’s argument that Pratl teaches a pivoting arch in an orientation 90 degrees from the claim limitation, it is noted that although the drawings of Pratl demonstrate an example orientation that is 90 degrees from the claim limitation, the disclosure of Pratl does not describe this particular location/orientation as being in any beneficial or limiting, and Examiner maintains that it would have been obvious to locate or orient the ring of Pratl as claimed, see the rejection of the claims above for details as to the reasoning; see also the additional art cited and additional or alternative motivations to make this selection/modification.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM J WAGGENSPACK whose telephone number is (571)270-7418. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM J WAGGENSPACK/Primary Examiner, Art Unit 3734